Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to claims filed on March 23, 2022. Claims 1-18 are presented for examination.

Response to Argument(s)
Applicant’s arguments, see page 7, filed on March 23, 2022, with respect to the statutory double patenting rejection have been fully considered and are persuasive.  The statutory double patenting rejection of claims 1-18 has been withdrawn. However, said claims are rejected under nonstatutory double patenting as further explained below. 
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 11,050,857. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the U.S. Patent.
Each of the instant application claims (claims 1, 10 and 15) is broader than the claims (claims 1, 10 and 14) in said U.S. Patent. For instance, taking claim 1 of the instant application, the limitation “in response to receiving the acknowledgement signal, suppressing an acknowledgement packet at the transport layer” is broader than the corresponding limitation in claim 1 of the U.S. Patent. As for the rest of claim 1 limitations of the instant application, they’re identical to their corresponding claim limitations of the U.S. Patent (see comparison table below). Additionally, since claims 10 and 15 in the instant application recite similar features as claim 1 of the instant application, same comparison can be made.  Furthermore, dependent claims 2-9, 11-14 and 16-18 of the instant application also recite similar features as claims 2-9, 11-13 and 15-18 of the U.S. Patent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of said U.S. Patent claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before”).
Instant Application
U.S. Patent No. 11,050,857
1. A method, comprising: 
receiving a transport packet at a transport layer; 

de-encapsulating, by the transport layer, the transport packet using a transport protocol to identify a security packet; 

communicating, by the transport layer, the security packet to a security layer; 

in response to receiving the security packet, communicating an acknowledgement signal to the transport layer from the security layer; 

in response to receiving the acknowledgement signal, suppressing an acknowledgement packet at the transport layer; 


adding an acknowledgment indication to a next data packet to be sent after the suppress action; and 

sending the next data packet.
1. A method, comprising: 
receiving a transport packet at a transport layer; 

de-encapsulating, by the transport layer, the transport packet using a transport protocol to identify a security packet; 

communicating, by the transport layer, the security packet to a security layer; 

in response to receiving the security packet, communicating an acknowledgement signal to the transport layer from the security layer; 

in response to receiving the acknowledgement signal, suppressing an acknowledgement packet at the transport layer in order to preserve energy in a lower power mode; 

adding an acknowledgment indication to a next data packet to be sent after the suppress action; and 

sending the next data packet.
10. A communication system having a hardware processor and a memory coupled to the hardware processor, the memory configured to store program instructions executable by the hardware processor to cause the communication system to: 

receive a transport packet at a transport layer; de-encapsulate, at the transport layer, the transport packet to identify a security packet; communicate, by the transport layer, the security packet to a security layer; 

in response to receiving the security packet, communicate an acknowledgement signal to the transport layer from the security layer; 

in response to receiving the acknowledgement signal, suppress an acknowledgement at the transport layer;
 

add an acknowledgment indication to a next data packet to be sent after the suppress action; and 

send the next data packet.
14. A communication system having a hardware processor and a memory coupled to the hardware processor, the memory configured to store program instructions executable by the hardware processor to cause the communication system to: 

receive a transport packet at a transport layer; de-encapsulate, at the transport layer, the transport packet to identify a security packet, communicate, by the transport layer, the security packet to a security layer; 

in response to receiving the security packet, communicate an acknowledgement signal to the transport layer from the security layer; 

in response to receiving the acknowledgement signal, suppress an acknowledgement at the transport layer in order to preserve energy in a lower power mode; 

add an acknowledgment indication to a next data packet to be sent after the suppress action; and 

send the next data packet.
15. A non-transitory electronic storage medium having program instructions stored thereon that, upon execution by a hardware processor within a communication system, cause the communication system to: 

receive a transport packet at a transport layer; de-encapsulate the transport packet to identify a security packet; 

communicate, by the transport layer, the security packet to a security layer; 

in response to receiving the security packet, communicate an acknowledgement signal to the transport layer from the security layer; 

in response to receiving the acknowledgement signal, suppress an acknowledgement packet at the transport layer; 


add an acknowledgment indication to a next data packet to be sent after the suppress action; and 

send the next data packet.
10. A non-transitory electronic storage medium having program instructions stored thereon that, upon execution by a hardware processor within a communication system, cause the communication system to: 

receive a transport packet at a transport layer;
 de-encapsulate the transport packet to identify a security packet; 

communicate, by the transport layer, the security packet to a security layer; 

in response to receiving the security packet, communicate an acknowledgement signal to the transport layer from the security layer; 

in response to receiving the acknowledgement signal, suppress an acknowledgement packet at the transport layer in order to preserve energy in a lower power mode; 

add an acknowledgment indication to a next data packet to be sent after the suppress action; and 

send the next data packet.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454